[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff has brought the present action alleging that a CT Page 2129 former agent and employee of the defendant acted as a fiduciary with respect to the plaintiff and engaged in fraudulent conduct with respect to her. The defendant has pleaded, as a Special Defense, that the claim is barred by virtue of the applicable Statute of Limitations, General Statutes Section 52-577. The defendant has now moved for Summary Judgment with respect to that issue.
The plaintiff has not filed a Reply to Special Defense. See Practice Book Section 112(8). Practice Book Section 379 provides that a party may move for a Summary Judgment "providing that the pleadings are closed as between the parties to that motion." The Court is aware, that under certain circumstances, it may be appropriate to determine issues relating to the Statute of Limitations without strict compliance with the rules of pleading. See Vilcinskas v. Sears Roebuck and Co., 144 Conn. 170, 172 (1956). In present case, however, it is more appropriate to require that the pleadings be closed prior to the resolution of the issues raised by the present motion.
Accordingly, the Motion for Summary Judgment is denied without prejudice.
RUSH, J.